IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 653
                                                   :
         ORDER AMENDING RULE                       :          CIVIL PROCEDURAL RULES
         227.3 OF THE PENNSYLVANIA                 :
         RULES OF CIVIL PROCEDURE                  :          DOCKET
                                                   :
                                                   :




                                                ORDER


PER CURIAM

       AND NOW, this 16th day of November, 2016, upon the recommendation of the
Civil Procedural Rules Committee; the proposal having been submitted without
publication pursuant to Pa.R.J.A. 103(a) in the interest of efficient administration:

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Rule 227.3 of the Pennsylvania Rules of Civil Procedure is amended
in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective January 1, 2017.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.